Title: From George Washington to John Mauritius Goetschius, 23 October 1780
From: Washington, George
To: Goetschius, John Mauritius


                  
                     Sir
                     Head Quarters 23d October
                     1780
                  
                  I am informed that you have one Dudley under your Guard. I should
                     be glad that you would send him up to me and let me know what particular
                     charges you have against him. He shall be returned after I have questioned him
                     on some matters. I am &c.
                  
               